CODE OF ETHICS AND INSIDER TRADING POLICY AND PROCEDURES For Calvert Funds Calvert Investments, Inc. and Subsidiaries Calvert Investment Management, Inc. Calvert Investment Distributors, Inc. Calvert Investment Services, Inc. Calvert Investment Administrative Services, Inc. TABLE OF CONTENTS I.Definitions 2 II. Fiduciary Duty and Confidentiality 4 III. Personal Trading Activities 5 A. Prohibited Activities 5 1. Blackout Periods 6 B. Pre-Clearance Requirements 6 1. Exempted Transactions 7 2. Exceptions from Pre-Clearance Requirements 7 C. Allowable Activities 8 1. Private Placements 8 2. Investment Clubs 8 IV. Reporting Requirements 9 A. Initial/Annual Holdings Report 9 B. Quarterly Transaction Reports 9 C. Exceptions from Reporting Requirements 10 1. Excepted/Non-Reportable Transactions 10 2. Excepted/Non-Reportable Securities 10 D. Reporting Requirements for 401(k) Accounts 10 E. Annual Certification of Compliance 11 V. Access Person Use of Personal Trading Assistant (PTA) System 11 VI. Directorships 12 A. General Rule – For-Profit Companies 12 B. General Rule – Non/Not-For-Profit Companies 13 C. Subsequent Investment Management Activities 13 VII. Review and Enforcement 13 A. Review 13 B. Violations 14 C. Enforcement 14 VIII. Confidentiality of Records and Reports 15 IX. Insider Trading Policy and Procedures 15 A. Scope of Policy Statement 15 B. Policy Statement on Insider Trading 16 C. Penalties for Insider Trading 17 D. Contacts with Public Companies 18 E. Tender Offers 18 X. Notices 18 XI. Education 19 XII. Discretionary Authority of CCO-Advisor 19 Attachment A – Securities Reporting for Access Persons 20 Attachment B – Disclaimer of Investment Discretions 22 Attachment C – Preclearance Waiver Request 23 Attachment D – Application to serve on For-Profit Company Board 25 Attachment E – Report of Directorship/Relationship Involvement 29 Introduction Calvert's Code of Ethics (“Code”) was developed in accordance with Rule 17j-1 under the Investment Company Act of 1940, as amended (“1940 Act”), Rule 204A-1 of the Investment Advisers Act of 1940, as amended (“Advisers Act”), and the Insider Trading and Securities Fraud Enforcement Act of 1988, which require, among other things, the adoption of a written code of ethics by all investment companies, investment advisors, and their principal underwriters. 1 The Code is designed to set standards of business conduct for all Directors, Officers and Associates of the Calvert Funds and Calvert Investments, Inc. and its principal operating subsidiaries. It is designed to promote ethical standards when dealing with the public, ensure compliance with regulatory requirements and to prevent inappropriate trading practices. Active leadership and integrity of management dictates these principles be diligently implemented and monitored. The following general fiduciary principles and standards of business conduct shall govern personal investment activities and the interpretation and administration of this Code: The interests of Calvert's clients and Fund shareholders must be placed first at all times; All personal securities transactions must be conducted consistent with the Code and in such a manner as to avoid any actual or potential conflict of interest or any abuse of an individual’s position of trust and responsibility; Access Persons should not take inappropriate advantage of their positions; and Access persons must comply with the applicable federal securities laws. This Code does not attempt to identify all possible conflicts of interest, and literal compliance with each of its specific provisions will not shield Access Persons from liability for personal trading or other conduct that violates a fiduciary duty to Calvert's clients and Fund shareholders. 1 In general, R ule 17j-1 under the 1940 Act makes it unlawful, in connection with the purchase or sale by an officer, director or employee of an investment company or of an investment adviser or principal underwriter to an investment company, of securities held or to be acquired by the investment company , for any such person to engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon the investment company or to engage in a manipulative practice with respect to the investment company . 1 I.
